G A R Y          T .       D O T S O N                                                         )       C / A N o . 0 1 A 0 1 - 9 8 1 1 - C V - 0 0 5 9 6
                                                                                               )       D A V I D S O N C O U N T Y
                 P e t i t i o n e r - A p p e l l a n t                                       )       C i r c u i t N o . 9 8 C - 1 0 2 1
                                                                                               )


T   E   N   N
                 v .

                E S S E E D E P A R T M E N T O F
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                                                                FILED
C   O   R   R   E C T I O N a n d T U R N E Y C E N T E R                                      )                                    June 29, 1999
I   N   D   U   S T R I A L P R I S O N D I S C I P L I N A R Y                                )
B   O   A   R   D                                                                               )                              Cecil Crowson, Jr.
                                                                                                )                             Appellate Court Clerk
                  R e s p o n d e n t s - A p p e l l e e s                                     )



                                            I N        T H E        C O U R T      O F      A P P E A L S      A T   N A S H V I L L E


A P P E A L E D              F R O M       T H E        C I R C U I T           C O U R T      O F     D A V I D S O N    C O U N T Y

T H E           H O N O R A B L E          W A L T E R          C .      K U R T Z ,        J U D G E


G   a   r   y T . D o t s            o   n
T   D   O   C N o . 1 2 7            5   9 4
T   u   r   n e y C e n t e          r   , R o u t e            1
O   n   l   y , T N 3 7 1            4   0

                  P r o      S e ,       A p p e l l a n t

P a u l G . S u m m e r s
A t t o r n e y G e n e r a l                      a n d        R e p o r t e r

M i c h a e l E . M o o r e
S o l i c i t o r G e n e r a l

S   o   h   n i a      W   . H o     n g , B       P    R   # 1 7 4 1 5
A   s   s   i s t a    n   t A t     t o r n e     y      G e n e r a l
E   n   v   i r o n    m   e n t a   l D i v       i    s i o n
4   2   5     F i f    t   h A v     e n u e       N    o r t h
N   a   s   h v i l    l   e , T     N 3 7 2       4    3

                  A t t o r n e y s          f o r          R e s p o n d e n t s - A p p e l l e e s


                                                                     A F F I R M E D         A N D     R E M A N D E D



                                                                                H o u s t o n        M .    G o d d a r d ,   P r e s i d i n g   J u d g e

C O N C U R :

F r a n k s ,              J .
S u s a n o ,              J .
                                                                                O       P     I     N       I     O     N




                              T h i s           i s       a       s u i t     b y       G a r y         T .       D o t s o n ,             a n      i n m a t e        i n     t h e

c u s t o d y           o f       T e n n e s s e e                 D e p a r t m e n t             o f         C o r r e c t i o n s                a t      T u r n e y       C e n t e r

I n d u s t r i a l               P r i s o n ,               s e e k i n g         r e v e r s a l               o f       a      d e t e r m i n a t i o n                t h a t         h e

w a s   d e n i e d               d u e         p r o c e s s           r i g h t s           i n       a       h e a r i n g             w h i c h        r e s u l t e d        i n         a

f i n d i n g           t h a t         h e         h a d         f a i l e d       a       d r u g         s c r e e n            t e s t         a n d      s h o u l d       b e

p u n i s h e d             a s     f o l l o w s :                 ( 1 )     f i v e         ( 5 )         d a y s         o f         p u n i t i v e         s e g r e g a t i o n ,
                                                                                              1
s u s p e n d e d             f o r         s i x t y             ( 6 0 )     d a y s ;             ( 2 )        l o s s          o f      s i x      ( 6 )      m o n t h s          o f

v i s i t a t i o n               p r i v i l e g e s ;                 a n d       ( 3 )         p a y m e n t             o f         s e v e n t e e n         d o l l a r s             a n d

f i f t y       c e n t s           ( $ 1 7 . 5 0 )                 f o r     t h e         d r u g         s c r e e n .



                              T h e         T r i a l             C o u r t     g r a n t e d               a     s u m m a r y             j u d g m e n t           i n     f a v o r           o f

t h e   R e s p o n d e n t s ,                         r e s u l t i n g           i n       t h i s           a p p e a l             w h e r e i n         M r .     D o t s o n

i n s i s t s           t h e r e           a r e         d i s p u t e d           m a t e r i a l               f a c t s             p r e c l u d i n g           s u m m a r y

j u d g m e n t             a n d       t h a t           h e       w a s     n o t         g i v e n           s u f f i c i e n t                t i m e      t o     c o m p l e t e

d i s c o v e r y             d e p o s i t i o n s                   b e f o r e           t h e       h e a r i n g .



                              T h e         T r i a l             C o u r t     p r i n c i p a l l y                   r e l i e d           o n      a      c a s e       d e c i d e d           b y

t h e   S u p r e m e               C o u r t             o f       t h e     U n i t e d           S t a t e s             i n         g r a n t i n g         t h e       s u m m a r y

j u d g m e n t             a n d       e m p l o y e d               t h e     f o l l o w i n g                 l a n g u a g e :



                              I   n     S   a   n   d   i n       v . O ’ C     o   n n     e r , _ _           _ _     U . S . _ _ _ _ , 1                   1 5 S     .   C t .
            2   2   9   3     (   1 9   9   5   )   ,     t   h   e c o u r     t     h     e l d t h           a t     a p r i s o n e r d                   i d n     o   t
            h   a   v   e     a     p   r   o   t   e   c t   e   d l i b e     r   t y       i n t e r         e s t     i n r e m a i n i n                 g f r     e   e
            f   r   o   m     d   i s   c   i   p   l   i n   a   r y s e g     r   e g     a t i o n .             T   h e c o u r t h e l                   d t h     a   t t h e
            p   u   n   i   s h   m e   n   t       o   f     i   n c a r c e   r   a t     e d p r i           s o n   e r s d o e s n o t                     i m p   o   s e


            1
                       T h e r e c o r d d o e s n o t s h o w t h e m e a n i n g o f t h e p h r a s e “ s u s p e n d e d f o r
6 0 d a y s . ”      W e a s s u m e i t m e a n s t h a t i f M r . D o t s o n i s g u i l t y o f n o m o r e
i n f r a c t i o n s f o r a 6 0 - d a y p e r i o d , t h e f i v e - d a y p u n i s h m e n t w o u l d n o t b e i m p o s e d .

                                                                                                    2
            r   e   t   r   i   b   u   t   i o n       i n l           i e u       o f a         v a l i     d       c   o n v   i c     t   i o n       , r         a t h e r           i t
            e   f   f   e   c   t   u   a   t e s       p r i s         o n     m   a n a g e     m e n t         a   n   d p     r i     s   o n e       r
            r   e   h   a   b   i   l   i   t a t i     v e g           o a l   s   .     t h     e c o       u   r   t     n o   t e     d     t h       a t         w   h   i l e
            p   r   i   s   o   n   e   r   s   d o       n o t           s h   e   d a l l         c o n     s   t   i   t u t   i o     n   a l         r i g       h   t   s a t t h e
            p   r   i   s   o   n       g   a t e ,       “ l a         w f u   l     i n c a     r c e r     a   t   i   o n     b r     i   n g s         a b       o   u   t t h e
            n   e   c   e   s   s a     r   y   w i     t h d r         a w a   l     o r l       i m i t     a   t   i   o n     o f         m a n       y p         r   i   v i l e g e s
            a   n   d       r   i g     h   t s ,       a r e           t r a   c   t i o n       j u s t     i   f   i   e d     b y         t h e
            c   o   n s     i   d e     r   a t i o     n s u           n d e   r   l y i n g       o u r         p   e   n a l     s     y   s t e       m .     ”     T h e             c o u r t
            r   u   l e     d     t     h   a t “       [ d ] i         s c i   p   l i n e       b y p       r   i   s   o n     o f     f   i c i       a l     s   i n
            r   e   s p     o   n s     e     t o       a w i           d e     r   a n g e       o f m       i   s   c   o n d   u c     t     f a       l l     s   w i t h         i n t h e
            e   x   p e     c   t e     d     p a r     a m e t         e r s       o f t h       e s e       n   t   e   n c e     i     m   p o s       e d       b y a             c o u r t
            o   f     l     a   w .     ”       I n       t h e           c a   s   e o f         a p r       i   s   o   n e r   ,       t   h e         D u     e P r o c           e s s
            C   l   a u     s   e       p   r o t e     c t s           a g a   i   n s t t       h e i       m   p   o   s i t   i o     n     o f         a     t y p i c a         l a n d
            s   i   g n     i   f i     c   a n t       h a r d         s h i   p     o n t       h e i       n   m   a   t e     i n         r e l       a t     i o n t o             t h e
            o   r   d i     n   a r     y     i n c     i d e n         t s     o   f p r i       s o n       l   i   f   e .

                            I       n       t h   e     c   a   s   e a       t h     a n d   ,       t h e       d i s c i p         l i     n   a r y           b   o a     r d
            p   u   n   i s h       e   d     M   r   .     D   o   t s o     n a     s f     o   l   l o w s     : ( 1 )             f i     v   e   (       5   )     d     a y s       o   f
            p   u   n   i t i       v   e     s   e   g r   e   g   a t i     o n ,     s u   s   p   e n d e     d f o r             s i     x   t y         (   6   0 )       d a   y   s   ;
            (   2   )     l o       s   s     o   f     s   i   x     ( 6     ) m     o n t   h   s     o f       v i s i t a         t i     o   n   p       r   i   v i     l e g   e   s   ;
            a   n   d     ( 3       )       p a   y   m e   n   t     o f       s e   v e n   t   e   e n d       o l l a r s           a     n   d   f       i   f   t y       c e   n   t   s
            (   $   1   7 . 5       0   )     f   o   r     t   h   e d       r u g     s c   r   e   e n .         T h i s           p u     n   i s h       m   e   n t       f a   i   l   s     t o
            r   i   s   e t         o       t h   e     l   e   v   e l       o f     i m p   o   s   i n g       a n a t y           p i     c   a l         a   n   d
            s   i   g   n i f       i c     a n   t     h   a   r   d s h     i p     o n     t   h   e i n       m a t e i           n       r   e l a       t   i   o n       t o t h e
            o   r   d   i n a       r y       i   n   c i   d   e   n t s       o f     p r   i   s   o n l       i f e .             S e     e     F r       i   e   d m     a n v .
            B   a   s   s .           A     c c   o   r d   i   n   g l y     , t     h e     d   e   f e n d     a n t ’ s           m o     t   i o n           f   o r       s u m m a r y
            j   u   d   g m e       n t       i   s     g   r   a   n t e     d .



                                W e         c o n c u r             i n       t h e     T r i a l           C o u r t ’ s             a p p l i c a t i o n                       o f         S a n d i n       t o

t h e     f a c t           o f         t h i s         c a s e .



                                S u b s e q u e n t                     t o     e n t r y         o f       t h e         s u m m a r y               j u d g m e n t ,                   M r .       D o t s o n

m a d e     a       m o t i o n                 t o     a l t e r             o r     a m e n d         w h i c h ,           a s         a l r e a d y                   n o t e d ,             r a i s e s

t h e     i s s u e             o f         M r .       D o t s o n ’ s               n o t       b e i n g           g i v e n           s u f f i c i e n t                     t i m e           t o

o b t a i n         d i s c o v e r y                   d e p o s i t i o n s .                       T h e       C o u r t           r e s o l v e d                     t h i s         i s s u e       b y

t h e     f o l l o w i n g                     l a n g u a g e               i n     w h i c h         w e       a l s o         c o n c u r :



                            O       n       S e   p t   e m b       e   r     3 ,     1 9 9 8 t h e               C   o u   r t       e   n   t e     r   e d a
            m   e   m   o r a       n   d   u m     o   p i n       i   o   n g     r a n t i n g t           h   e     m   o t i     o   n     f     o   r s u           m   m a r   y
            j   u   d   g m e       n   t     a   n d     d i       s   m   i s s   i n g t h e c             a   s   e .       T     h   e     C     o   u r t           r   u l e   d t h a t
            M   r   .     D o       t   s   o n   ’ s     p e       t   i   t i o   n f o r a w               r   i   t     o f       c   e   r t     i   o r a r         i     m u   s t b e
            d   i   s   m i s       s   e   d     b e   c a u       s   e     t h   e p r i s o n             d   i   s c   i p l     i   n   a r     y     b o a         r   d ’ s
            p   u   n   i s h       m   e   n t     i   m p o       s   e   d o     n M r . D o t             s   o   n     f a i     l   e   d       t   o r i           s   e t     o       t h e

                                                                                                        3
            l   e   v e   l     o f     i m p   o   s   i n g     a n     a t   y   p   i c   a l     a   n d s     i   g n   i   f   i c a n   t     h a r d s   h i p
            o   n     h   i m     i   n r e     l   a   t i o n     t   o t     h   e     o   r d   i n   a r y     i   n c   i   d   e n t s     o   f p r i     s o n
            l   i   f e     w   h i   c h w     o   u   l d g     i v   e r     i   s   e     t o     d   u e p     r   o c   e   s   s p r     o t   e c t i o   n s .
            T   h   e     c o   u r   t d o     e   s     n o t     b   e l i   e   v   e     t h   a t     a n     e   x t   e   n   s i o n     o   f t i m     e i n
            a   n   y     a m   o u   n t w     i   l   l c h     a n   g e     t   h   i s     r   e s   u l t .         T   h   e     m o t   i o   n t o
            a   l   t e   r     o r     a m e   n   d     j u d   g m   e n t       i   s     d e   n i   e d .         C o   s   t   s a r     e     t a x e d     t o
            t   h   e     p e   t i   t i o n   e   r   .



                            F o r       t h e       f o r e g o i n g           r e a s o n s             t h e     j u d g m e n t             o f     t h e     T r i a l

C o u r t       i s       a f f i r m e d           a n d     t h e       c a u s e           r e m a n d e d           f o r         c o l l e c t i o n         o f     c o s t s

b e l o w .           C o s t s         o f     a p p e a l         a r e       a d j u d g e d             a g a i n s t             M r .     D o t s o n .



                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                        H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                              4